Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
•	Currently, claims 16-35 are pending in the instant application.
Claims 16-27 are withdrawn because they are directed to non-elected invention.
Claims 28-35 are under the examination.  
Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites “A device for measuring the concentration of an analyte, wherein said device comprises an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, wherein said electrode is embedded in a solution comprising magnetic beads, a capture probe and a reporter probe, wherein addition of analyte and cellulase to said solution leads to the formation of a sandwich, whereby a cellulase mediated degradation of the nitrocellulose layer occurs, and whereby a measurable change in electrical properties at the electrode surface occurs, wherein said change in electrical properties is a function of the amount of analyte in said sample”. 
The recitations as ““wherein addition of analyte and cellulase ... a sandwich, whereby a cellulase mediated ….., and whereby a measurable change in electrical properties ……, wherein said change in electrical properties is a function of the amount of analyte in said sample”, are directed to functions of the device. They are the process steps (as a series of method steps) using the device with its recited structures. Thus, the claim is confusing because the claim is directed to an apparatus as a device and its structures, however, the recitation of the claim includes the use of the device. 
MPEP states that "[A]pparatus claims cover what a device is, not what a device doess.” [MPEP 2114.II]
Further, MPEP states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. [MPEP 2173.05 (p)]  
Claim 28 recites the limitation " the nitrocellulose layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites “an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, wherein said electrode is embedded in a solution comprising magnetic beads …”. It is unclear whether “a solution” is part of the device OR whether the recitation is meant to the intended use of the device. In addition, the recitation as “said electrode is embedded …” is confusing because it is unclear what it means for “said electrode” to be embedded in a solution since the electrode is previously mentioned to be covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives. Does ““said electrode is embedded in a solution” mean that the electrode must be in contact with the solution OR does it mean the covered electrode is in contact with the solution?  Thus, the claim is confusing. 
Claim 35 recites the limitation " said analyte" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims which are rejected but not specifically addressed, are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Interpretation
5.	Claim 28 recites “A device for measuring the concentration of an analyte, wherein said device comprises an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, wherein said electrode is embedded in a solution comprising magnetic beads, a capture probe and a reporter probe, wherein addition of analyte and cellulase to said solution leads to the formation of a sandwich, whereby a cellulase mediated degradation of the nitrocellulose layer 
Thus, the claim is directed to an apparatus (i.e. a device) that comprises certain structures. In the recitation, the structural requirements are an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives and the electrode is embedded in a solution comprising magnetic beads, a capture probe and a reporter probe. The recitation directed to “wherein addition of analyte and cellulase to said solution leads to the formation of a sandwich, whereby a cellulase mediated degradation of the nitrocellulose layer occurs, and whereby a measurable change in electrical properties at the electrode surface occurs, wherein said change in electrical properties is a function of the amount of analyte in said sample”, is the functional limitation of the claim. 
The recitations as “wherein addition of analyte and cellulase ... a sandwich, whereby a cellulase mediated ….., and whereby a measurable change in electrical properties ……, wherein said change in electrical properties is a function of the amount of analyte in said sample”, are directed to functions of the device. They are the process steps (as a series of method steps) using the device with its recited structures (with the presence of analyte and cellulase, these process steps occur using the device with its recited structures). Such recitation is directed to the functional properties of the recited structures when the analyte and cellulase are presence. In addition, the claim does not require the analyte and cellulase, as structural components. The recited functional properties of the recited structures, as described above, are inherent characteristic of 
As described above, MPEP [MPEP 2114. II] states that "[A]pparatus claims cover what a device is, not what a device does." ……….A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”.
In this situation, the claim is interpreted as “A device for measuring the concentration of an analyte comprising its recited structures”, thus, the claim is examined for its structural limitations for the intended use for measuring the concentration of an analyte.  The recitation of “wherein addition of analyte and cellulase 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 28-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ferapontova (Ferapontova et al.  Chem. Commun.; 2010; 46: 1836–1838), in view of Shinoki (Shinoki et al. 5,547,848, publication date of 20 August 1996), as evidenced by Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541; Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102; Puleo et al. US 2015/002789; and Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014.
Ferapontova teaches a method of detection DNA through a lipase-based electrochemical assay and magnetic bead (MB) sandwich hybridization capture assay using magnetic bead, lipase enzyme, esters, a biotinylated capture DNA probe, and a reporter probe (p 1836 col 1 para 2 through col 2, p 1837 col 1-2, Figure 1).
Ferapontova teaches using a ferrocene (Fc) ester-modified microarray gold electrode, whereas a self-assembled monolayer (SAM) of alkanethiols on a gold electrode containing an internal ester group and a terminal ferrocene (Fc) redox label and Fc-alkanethiol ester was immobilized on a gold electrode (see Figure 1, p 1836 col 1, p 1837 col 1). This indicates the electrode is covered with Fc-alkanethiol ester SAM.
Ferapontova teaches a method of performing sandwich hybridization assay on the surface of streptavidin-coated magnetic beads (MBs) that was saturated with a biotinylated capture DNA probe (p 1836 col 2, p 1837 col 2, Figure 1). Ferapontova teaches using the biotinylated capture DNA probe, biotinylated reporter DNA probe, a biotin-conjugated lipase and the magnetic beads in detecting target DNA in the method (see Figure 1, p 1837 col 2). Particularly, Ferapontova teaches that the target DNA sequence was complementary both to the capture and reporter probes, and linked by six arbitrary nucleotides, was added to the suspension of the capture DNA-modified MB; claims 30-32)
Further, Ferapontova teaches capturing the targeted DNA sequence via hybridization sandwich architecture on the MBs, and labeling the biotinylated reporter probe with a biotin-conjugated lipase through a streptavidin linker (see P 1837 col 2 Figure 1 C). Additionally, Ferapontova teaches the method of adding the streptavidin linker and lipase–biotin conjugate stepwise in excess in the assay to provide a first step full saturation of all DNA biotins with streptavidin (10-fold excess) and further in a second step with biotinylated lipase (4-fold excess) (see p 1837 col 2).
These teachings of Ferapontova show using a solution that comprises magnetic beads, a capture probe, a reporter probe and lipase.
Furthermore, Ferapontova teaches allowing the gold electrodes modified with the Fc-alkanethiol ester SAM with the combination of magnetic beads having the complex of capture probe, reporter probe, and lipase (i.e. incubating the immobilized ester-electrodes with a mixture of capture probe and reporter probe that are hybridized with the target DNA on MBs labeled with lipase) (see p 1837 col 2 para 3). After this, Ferapontova teaches detecting electrochemical signal of Fc (which indicates DNA concentration) resulted from lipase hydrolysis to ester in the Fc-alkanethiol ester (see p 1837 col 2 para 3, Figure 3). This teaching of Ferapontova shows performing the assay via biological and electrochemical reactions using a system (considered a biosensor) that comprises the electrodes covered with ester and the solution comprising magnetic beads, a capture probe, a reporter probe and lipase to generate detection electrochemical signal. (Limitation of claim 34)

Ferapontova does not teach using an electrode covered with an electrically insulating layer that comprises cellulose or cellulose derivatives. 
Shinoki teaches a method of detecting an anlalyte (e.g. antigen) via an immunoassay by measuring the change in enzymatic activity (abstract). Shinoki teaches using a substrate layer containing a non-diffusible substrate which forms a diffusible material in the presence of the enzyme, and a reagent layer for detecting the thus formed diffusible material in the assay (abstract, Figure 1, col 3 line 21-54). Particularly, Shinoki teaches using the antibody labelled with an enzyme that is a specific antibody against the ligand which is an analyte in the method (see col 7 line 17-18). 
Shinoki teaches selecting a suitable combination of enzyme and substrate that an enzyme acts on the non-diffusible substrate to form a diffusible substance (i.e. hydrolysis of action of enzyme to the substrate) (see col 7 line 26-45, col 8 line 37-65). Shinoki teaches selecting Shinoki teaches using a pulverized insoluble polysaccharide as the non-diffusible substrate, for example, carboxymethylated starch, cellulose and cellulose derivatives (abstract, col 8 line 9-26, col 9 line 56-59, col 12 line 20- 29). Shinoki teaches that the suitable labelling enzyme include hydrolases (e.g.  amylase, glucosidase, cellulase) (see col 7 line 45-61, col 9 line 56-59). Shinoki teaches using a combination of cellulose and cellulase as enzyme label in the method, for example, carboxylmethyl cellulose as the non-diffusible substrate and using cellulase as the 
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have modified the biosensor taught by Ferapontova by substituting the lipid substrate (ester) and lipase labeling system with the cellulose substrate and cellulase enzyme label combination, as taught by Shinoki.  Ferapontova teaches having ester-covered electrode in the biosensor, however, Ferapontova does not teach using an electrode covered with an electrically insulating layer that comprises cellulose or cellulose derivatives. Shinoki teaches using a combination carboxylmethyl cellulose substrate and cellulase labeling enzyme, as a suitable combination for substrate-enzyme reaction in detecting an analyte (see col 9 line 56-59). Both Ferapontova and Shinoki teach detecting the presence of analyte through substrate degradation by its respective enzyme action. 
Furthermore, the use cellulose covered or coated electrode in a biosensor or in a biomolecules elution device was well known in the art, as exemplified by the prior are herein [Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541 (see abstract, p 1536 col 2, p 1537 col 1); Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102 (see p 89 col 2 para 2-3); and Puleo US 2015/0027891 (see para 22, 48, 50-51, 53)]. In addition, insulation property of cellulose is well known in the art prior to the effective 
Thus, it would have been obvious to have substituted the component of cellulose-cellulase as taught by Shinoki, instead of the component of ester (lipid) and lipase combination in the biosensor, as taught by Ferapontova. This would have been oblivious to one skilled in the art to have substituted one component for the other, the biosensor having cellulose covered electrode would provide the predictable result in measuring the analyte. In addition, the skilled artisan would have found it obvious to have substituted cellulose and cellulase combination to the biosensor because the known product with known function, would have yielded predictable results of having a biosensor that would be needed for measuring the analyte. (Limitation of claim 29)

8.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ferapontova (Ferapontova et al.  Chem. Commun.; 2010; 46: 1836–1838), in view of Shinoki (Shinoki et al. 5,547,848, publication date of 20 August 1996), as applied to claims 28-32, and 34 above, further in view of Sanchez (Sanchez-Ramirez et al. Bioprocess Biosyst Eng; 2017 (online August 2016): 40:9–22), as evidenced by Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541; Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102; Puleo et al. US 2015/002789; and Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014.
Claim 33, which depends from claim 28, recites “wherein said insulating layer comprises or consists of nitrocellulose”. 
The teachings of Ferapontova in view of Shinoki, as applied to claim 28, are fully incorporated here.

Shinoki teaches using a combination of carboxylmethyl cellulose (a cellulose derivative) as a substrate and cellulase as an enzyme label in detecting an analyte (see abstract col 9 line 56-59 col 3 line 21-54, col 7 line 17-18). Shinoki also teaches impregnated or coating the substrate on another surface (see col 11 line 64 through col 12 line 29).
Sanchez teaches the use of cellulase enzyme immobilized on magnetic nanoparticles to hydrolyze carboxymethyl cellulose (e.g. lignocellulosic substrates, in lignocellulosic biomass bioconversion) (see abstract, p 10 col 1 para 2-4, p 11 col 1-2). Sanchez teaches measuring cellulase activity using filter paper (e.g. Whatman #1 filter paper) as a standard substrate, and carboxymethylcellulose as a substrate for endoglucanase activity (see p 11 col 2, p 14 col 2 para 4). It was very well known in the art prior to the effective filling date of the invention that the filter paper was made of nitrocellulose. Nitrocellulose is one of the cellulose derivatives, which was well known in the art as cellulose derivative prior to the effective filling date of the invention. Thus, Sanchez teaches a combination of cellulose or cellulose derivative as substrate (i.e. nitrocellulose or carboxymethyl cellulose or lignocellulose) and cellulase.
Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have used nitrocellulose as cellulose derivative as taught by Sanchez, in the biosensor comprising cellulose . 

9.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ferapontova (Ferapontova et al.  Chem. Commun.; 2010; 46: 1836–1838), in view of Shinoki (Shinoki et al. 5,547,848, publication date of 20 August 1996) and Sanchez (Sanchez-Ramirez et al. Bioprocess Biosyst Eng; 2017 (online August 2016): 40:9–22), as evidenced by Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541; Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102; Puleo et al. US 2015/002789; and Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014.
Claim 35 is directed to a kit that comprises an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, magnetic beads, a capture probe, a reporter probe and cellulase.
The claim recites “said analyte is an oligonucleotide, a protein or a cell”, however, the recitation of the claim as a whole indicates that the analyte is not part of 
The teachings of Ferapontova as described above are fully incorporated here. 
As described above, Ferapontova teaches performing the assay to measure DNA using components a biosensor comprising a ferrocene (Fc) ester-modified microarray gold electrode and a solution comprising magnetic bead, lipase enzyme, biotinylated capture DNA probe, and a reporter probe (see above, p 1836 col 1 para 2 through col 2, p 1837 col 1-2, Figure 1). Thus, these components in the assay are a set of reagents considered as “a kit”. 
 	Ferapontova teaches the biosensor for assaying the analyte that is DNA (i.e. oligonucleotide) and Ferapontova teaches that the capture and reporter probes are biotinylated DNA probes (p 1836 col 1 para 2 through col 2, p 1837 col 1-2, Figure 1).
Ferapontova does not teach an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, and cellulase; and said insulating layer comprises or consists of nitrocellulose.
The teachings of Shinoki, as described above, are fully incorporated here.
Shinoki teaches using a combination of carboxylmethyl cellulose as a substrate and cellulase as an enzyme label in detecting an analyte (see abstract col 9 line 56-59 col 3 line 21-54, col 7 line 17-18). Shinoki also teaches impregnated or coating the substrate on another surface (see col 11 line 64 through col 12 line 29).
Ferapontova and Shinoki do not teach “said insulating layer comprises or consists of nitrocellulose”.

Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art, to have modified the kit as taught by Ferapontova, by substituting it with the component of cellulose substrate and cellulase enzyme label combination, as taught by Shinoki, and having nitrocellulose as cellulose derivative as taught by Sanchez, instead of using ester substrate and labelled lipase combination in measuring an analyte via electrochemical signal resulted from enzyme hydrolysis reaction, as taught by Ferapontova; 
Ferapontova teaches having ester-covered electrode in the system, however, Ferapontova does not teach using an electrode covered with an electrically insulating layer that comprises cellulose or cellulose derivatives. Shinoki teaches using a combination carboxylmethyl cellulose substrate and cellulase labeling enzyme, as a suitable combination for substrate-enzyme reaction in detecting an analyte (see col 9 line 56-59). Both Ferapontova and Shinoki teach detecting the presence of analyte 
Furthermore, the use cellulose covered or coated electrode in a biosensor or in a biomolecules elution device is well known in the art, as exemplified by the prior are herein [Wang and Hutchins, Anal. Chem.;1985; 57:1536-1541 (see abstract, p 1536 col 2, p 1537 col 1); Hart and Wring, Trends in analytical chemistry; 1997; 16; 2: 89-102 (see p 89 col 2 para 2-3); and Puleo US 2015/0027891 (see para 22, 48, 50-51, 53)]. In addition, insulation property of cellulose was well known in the art prior to the effective filing date of the invention [see Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014, (para 01, para 12-13, para 34, Figure 1)].
Thus, it would have been obvious to have substituted the components of the kit, with cellulose-cellulase combination as taught by Shinoki, and nitrocellulose as cellulose derivative as taught by Sanchez, instead of the component of ester and lipase combination in the kit of Ferapontova. This would have been oblivious to one skilled in the art to have substituted one component for the other, the kit having cellulose covered electrode would provide the predictable result for intended use of the kit. In addition, the skilled artisan would have found it obvious to have substituted cellulose and cellulase combination to the kit because the known product with known function, would have yielded predictable results of having a kit that would be needed for a specific purpose.

10. 	Claim 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Alocilja (Alocilja and Zhang, PG Pub No. US 2011/0171749 Al, Pub Date of July .
With regard to claim 28, the claim is directed to a device for measuring the concentration of analyte that comprises an electrode covered with an electrically insulating layers comprising or consisting of cellulose or cellulose derivatives, wherein said electrode is embedded in a solution comprising magnetic beads, a capture probe and a reporter probe, wherein addition of analyte and cellulase to said solution. Thus, the claim recites a device comprising an electrode covered with an electrically insulating layers comprising or consisting of cellulose or cellulose derivatives; and a solution comprising magnetic beads, a capture probe and a reporter probe. (see claim interpretation above) 
Alocilja teaches a device that comprises a biosensor with nanoparticles, and the biosensor associated with electronics, wherein the device is for detecting and quantitating pathogens or detecting metal nanoparticles in solution (see para 0038, 0041, 0213, 0217-0218, 0226, 0272, 0293). For example, Alocilja teaches a nanoparticle-based biosensor for detection of E. col in food products (see para 0007, 0019).
Alocilja teaches various types of biosenors for detection of analyte or target DNA molecule by combining a biological component [e.g. microorganisms, nucleic acids as DNA probe, antibodies, enzyme) with a physiochemical transducer element (e.g. electrical, electrochemical, physicochemical) that transforms the signal resulting from the interaction of the analyte with biological element into other signals that can be measured and quantified (e.g. a concentration) (see para 041, para 0215-0218, para 
Alocilja teaches a biosensor that comprises electrodes (e.g. screen-printed silver electrodes) with nitrocellulose membrane (para 280-281, para 439, Figure 27 para 0192, p 27 col 1 para 268, also see Examples IX-X) (limitation of claims 33-34). Particularly, Alocilja teaches designing the biosensors using screen-printing technology, in this regard, making screen-printed silver electrodes on a nitrocellulose membrane and keeping a distance between two electrodes that was approximately 550 microm (para 268 at p 27 col 1, para 268, 280-281, also see Figure 18, para 439). Insulation property of cellulose was well known in the art prior to the effective filing date of the invention [see Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014, (para 01, para 12-13, para 34, Figure 1)]. Thus, fabricating of electrodes on a nitrocellulose membrane is considered the electrode covered with an electrically insulating layer. 
With regard to a solution comprising magnetic beads, a capture probe and a reporter probe, Alocilja teaches that “a nanoparticle or complex or nanoparticle tracer of the present inventions suspended or dissolved in a solution, as opposed to being attached to an electrode” (see para 0077). Alocilja teaches using the biosensors and assay methods for detecting the presence of a pathogen and measuring the amount of 
Further, Alocilja teaches having detection nanoparticles in the composition, and first probe can be attached to the detection nanoparticles, and a first probe DNA molecule is capable of hybridizing to a 5’ area of a single strand of a target DNA (para 13 col 2 upper, para 121). The specification discloses that the capture probe is bound or attached to the magnetic beads and capable of biding both to the magnetic beads and the analyte (para 52).  The specification also discloses that capture probe can be a 
With regard to claim 28, Alocilja explicitly describes a biosensor comprising the nitrocellulose membrane (NC) with screen-printed silver electrodes, sample pad of cellulose membrane and; absorbent pad of cellulose membrane (see above, para 0192). In Figure 8 and Figures 12-13, Alocilja demonstrates the approaches of embedding the screen-printed electrode or the capture pad with a solution containing nanoparticles (e.g. magnetic nanoparticles with the probes) (Figures 3-5, para 0173, 0177-0178). Alocilja also exemplifies a biosensor comprising screen-printed silver electrodes made on a nitrocellulose membrane that comprises a homogenous mixture of magnetic nanoparticles with detecting bacterial pathogens (e.g. Bacillus anthraci) (see para 0268-272, 280-283, 0439). 
Taken together, the teachings of Alocilja include all the structures of the device that comprises an electrode made on a nitrocellulose membrane, and a solution comprising magnetic beads, a capture probe and a reporter probe. 
Alocilja do not specifically describe the electrode screen printed on nitrocellulose embedded in the solution, although the teachings of Alocilja suggests the electrode having contact with the solution in the biosensors. 
However, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have modified combining 
With regard to claims 31-32, Alocilja teaches that first probe (e.g. capture probe) and the second probe (e.g. reporter probe) can be DNA, antibody and aptamer; and the second probe (i.e. a universal DNA sequence) is attached to biotin (see para 0012, 0018, 0020, 0029-0030, 0081, Figure 32, 00328, also see para 0121-0122).
Response to Argument
The response traverses the rejection on pages 6-7 of the remarks mailed 08/05/2021 and the applicant also provides the declaration, mailed on 08/05/2021 and 09/08/2021.

Applicant submits herewith a Declaration under 37 CFR 1.130 by inventor Elena Ferapontova stating that "any work relating to U.S. Patent Application Serial No. 16/025,608, which is disclosed in the above-referenced article, was invented by me, and that my co-author, Deby Fapyane, performed only technical work and worked under my supervision and direction." Applicant submits that this Declaration disqualifies the Fapyane reference as available prior art.” 
This response and the declaration have been thoroughly reviewed and fully considered, but not found persuasive because the modified rejection in this office action does not cite Fapyane reference. Furthermore, the information provided in the declaration is in fact sufficient in order to remove the Fapyane reference as available prior art. 
11.	No claims are allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./Examiner, Art Unit 1634            

/JULIET C SWITZER/Primary Examiner, Art Unit 1634